      Case 18-09026-JMC-13                      Doc 36        Filed 03/26/19           EOD 03/26/19 15:36:18    Pg 1 of 1


                                          UNITED STATES BANKRUPTCY COURT
                                            FOR THE DISTRICT OF Southern Indiana

                                                        Minute Entry/Order
Hearing Information:
                         Debtor:   JASON MATTHEW BASS
                  Case Number:     18-09026-JMC-13                       Chapter: 13

          Date / Time / Room:      TUESDAY, MARCH 26, 2019 01:00 PM IP 325

         Bankruptcy Judge:         JAMES M. CARR
               Courtroom Clerk:
                Reporter / ECR:    N/A                                                                                    0.00


Matter:
              Hearing on Trustee's Objection to Confirmation of Plan [2], [22]
              R / M #:   0/ 0
              VACATED: Agreed modification to plan filed 3/15/19


Appearances:

        NONE


Proceedings:                                                                                                       1.00

        VACATED: Agreed modification to plan filed 3/15/19



IF COUNSEL HAS BEEN DIRECTED BY THE COURT TO SUBMIT AN ORDER BASED ON THE COURT'S RULING
OR THE PARTIES' AGREEMENT, THEN NO FURTHER NOTICE OR REMINDER WILL BE ISSUED. THE COURT
WILL NOT KEEP A CASE OPEN SOLELY BECAUSE THE ORDER WAS NOT SUBMITTED WITHIN THE TIME
PERIOD DIRECTED BY THE COURT. IN SUCH INSTANCE, A REOPENING FEE WILL APPLY.




Page 1 of 1                                                                                                    3/26/2019     3:32:54PM
